DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed May 5, 2022. Claims 24-29 and 31-38 were previously pending. Applicant did not amend any claims.
Applicant’s arguments were persuasive in overcoming the rejection of claims 24-29 and 31-38 under 35 U.S.C. 112(b) (parts A and E). All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action is made non-final because of new grounds for rejection.
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 24-29 and 31-38 under 35 U.S.C. 112(a), written description, Applicant argues the following:
“Respectfully, Applicant disagrees with the Examiner’s conclusions regarding these issues. The application explains that “[t]he disclosure provides simplified yet robust methods that achieve high sensitivity and specificity by analyzing cancer genes using a limited pool of non-unique barcodes in combination with endogenous barcodes.” See Abstract. It goes on to teach methods for detecting a gene variant with two general types of barcodes, “exogenous” and “endogenous.” The methods typically begin by attaching (i.e., tagging) exogenous barcodes to the ends of cell- free DNA fragments, then sequencing the fragments using paired-end sequencing (1.e., sequencing from both ends). After that, the genomic position of the fragment ends (referred to as “endogenous barcodes”) are determined. The working example provided in paragraphs [0053]-[0113] further demonstrates how the claimed methods work. The detail provided there allows the person of ordinary skill in the art to understand the claimed methods and be able to perform the same.
Paragraph [0010] of the Application further explains: 
“Aspects of the invention involve a method for analyzing nucleic acids. The nucleic acid may be cell-free DNA, circulating tumor DNA, or RNA. The method involves obtaining a sample comprising nucleic acid fragments, introducing sets of non-unique barcodes to the fragments to generate a genomic library, identifying end portions of the fragments, sequencing the fragments to produce sequence reads, and aligning the sequence reads to identify a mutation.” (Emphases added).
	Figure 1 illustrates how bona fide mutations are differentiated from DNA sample processing or sequencing errors:
“The method 100 involves a step 113 of obtaining a sample that includes nucleic acid fragments. The step 113 may include obtaining a plasma sample from a patient and extracting nucleic acid fragments. The nucleic acids may include cell-free DNA, circulating tumor DNA, tumor DNA, or RNA. The fragments may be end-repaired, A-tailed, and ligated with an adapter. In step 119, sets of non-unique barcodes are introduced to generate a genomic library. In step 125, the fragments are sequenced to produce sequence reads and the sequence reads are aligned. Sequencing may involve redundantly sequencing each fragment. In step 131, genomic positions of fragment ends are identified. In step 137, a mutation that is present in multiple molecules is identified, as determined by a combinationof non-unique barcodes and genomic position of fragment ends.” See Paragraph [0048] (Emphases added).
	Similarly, Figure 2 illustrates a method where the “[g]lenomic positions of the fragments can be identified by the endogenous barcodes that result from fragmentation of the nucleic acids.” See Paragraph [0050] (Emphasis added).
	Regarding the meaning of the term “barcode,” paragraphs [0039]-[0041] explain:
“The term barcode encompasses both exogenous barcodes, which are introduced to sample DNA fragments, and endogenous barcodes, which are the end sequences that result from fragmenting DNA through biologic orexperimental shearing. Barcodes may comprise any number of nucleotides, such as 2, 4, 8, 16, or more nucleotides.
Exogenous barcodes can be generated by methods known in the art. For example, they can be created by adding random nucleotides to a short sequence assembled on a substrate. They can be generated enzymatically by polymerase extension over a degenerate synthetic template or they can be synthesized in a single unit with adapter sequences. Synthesizing barcodes allows greater control over their composition, but can be expensive. Using a limited pool of barcodes thus allows an assay to be performed more cost-effectively.
Barcodes can be completely random or they can be engineered with certain predetermined sequences. They may have regions of randomness or semi-randomness and other fixed regions. The barcodes may include other regions, such as priming sites, adapters, or other complimentary regions that would facilitate further processing and analysis.”
Based on the above disclosure, and other disclosure throughout the application, sufficient context is provided for the person of ordinary skill in this art to understand what is meant by the term “barcode.” Regarding the term “non-unique,” the application explains that “non-unique exogenous barcodes” indicate a limited set of barcodes in which “each nucleic acid fragment gets tagged with the same barcode as at least one other different nucleic acid fragment in the genomic library. The exogenous barcodes are thus ‘non-unique.’” See, e.g., Paragraph [0050]. (Emphasis added). The contrasts with prior art methods where thousands, or even millions, of unique barcodes were used with the express purpose of ensuring that every fragment within a sample gets tagged with a unique barcode that is not present on any other fragment within the sample. Paragraphs [0043 ]-[0044] explain in part why this is important:
“The present disclosure makes use of non-unique barcodes to give high sensitivity and specificity in a genotyping assay. In other contexts, such as the publications referenced above, barcodes may be referred to as unique identifiers (UIDs). Here, we avoid that term because the exogenous barcodes of the present method do not have to be unique. Traditional barcoding methods emphasize the need to generate thousands or millions of barcode sequences or combinations to ensure with a high degree of certainty that no two fragments receive the same barcode. The present disclosure demonstrates that, contrary to conventional wisdom, smaller pools of non-unique barcodes layered onto endogenous barcodes can the same levels of diversity as traditional schemes, while reducing complexity and increasing assay robustness.
The present invention recognizes that while some level of barcoding is necessary to reduce background noise in a sequencing assay, prior art barcoding methods overestimate the problem. Traditionally methods involve generating several thousand or million barcode combinations. Generating those barcodes overcomplicates the genotyping assay and makes it less robust. The present disclosure shows that the same level of specificity can be achieved with significantly less complexity.” (Emphases added).
	In sum, Applicant submits that the person of ordinary skill would understand how gene variants are detected by tagging DNA fragments with non-unique barcodes, sequencing the fragments from each end using pair-end sequence reads, mapping the ends of DNA fragments (.e., the “endogenous barcodes”) to their location in the human genome, and aligning the sequence reads to determine if a variant was present in most of the fragments in the original sample (i.e., a bona fide mutation) or whether the variant was only present in a small number of sequence reads where, in the latter case, the variant is determined to be an error introduced during DNA sample processing or sequencing. Moreover, the application does define sufficient boundaries for the terms “barcode” and “non-unique” as described above. Not only this, but these are terms of art where those of ordinary skill would understand their meaning within the context of this application. Applicant therefore requests favorable reconsideration and withdrawal of the written description rejection under 35 U.S.C. §112(a).”
	RESPONSE
	However, contrary to Applicant’s assertions, the specification does not provide a single example of a barcode set to be used with the claimed method, or any description of a software with which sequencing data obtained using non-unique barcodes combined with endogenous barcodes are analyzed to detect sequence variants. Applicant argues that the detailed description of the method is provided in paragraphs [0053]-[0113]. These paragraphs are recited below (they correspond to the paragraphs of the published application; Tables are omitted).
“[0053] A validation study was conducted for research use. The goal of the study was to demonstrate that next-generation library preparation in combination with targeted gene capture using a panel is reproducible and accurate for sequencing on the Illumina HiSeq sequencing platform. The panel under study was a targeted panel of well-characterized cancer genes known as the PlasmaSelect.TM. panel, currently under development by PGDx (Baltimore, Md.). Validation of this approach, using a combination cell-line derived and clinical plasma samples, enables the identification of tumor-specific sequence mutations, amplifications, and translocations in a set of genes relevant to clinical and biomedical cancer research. The scope of this method validation is to use this assay for research utilizing plasma samples derived from cancer patients for the evaluation of the genes indicated in FIGS. 3 and 4. [0054] Methods and Process Description [0055] 1. Sample Preparation, Library Generation and DNA Capture [0056] DNA Extraction and Processing [0057] Targeted gene sequencing analyses of cell line derived and cell-free DNA (cfDNA) derived from plasma were performed to identify tumor-specific (somatic) alterations. Two technical challenges to implementing these approaches in the form of a liquid biopsy include the limited amount of DNA obtained and the low mutant allele frequency associated with these alterations. It has been documented that as few as several thousand genomic equivalents are obtained per milliliter of plasma, and the mutant allele frequency can range from <0.01% to >50% (Bettegowda et. al., 2014) total cfDNA. The disclosed techniques overcome this problem and improve test sensitivity, optimized methods for conversion of cell-free DNA into a genomic library, and digital sequencing approaches to improve the specificity of next-generation sequencing approaches. Utilizing digital sequencing technologies with redundant sequencing error-correction approaches effectively reduces the error rate introduced by next-generation sequencing, and allows for the accurate identification of sequence mutations (see FIG. 5, single-base and small insertions and deletions). [0058] Library Preparation and Targeted Capture [0059] Briefly, cell-free DNA was extracted from cell line or plasma specimens and prepared into a genomic library suitable for next-generation sequencing with oligonucleotide barcodes through end-repair, A-tailing and adapter ligation. An in-solution hybrid capture, utilizing 120 base-pair (bp) RNA oligonucleotides was performed for both the sequence mutation panel (FIG. 3) and the structural alteration panel (FIG. 4). [0060] 2. Sequencing [0061] Enriched cell line or plasma derived captured DNA libraries were sequenced using paired-end Illumina HiSeq2500 sequencing chemistry to an average target total coverage of either >20,000-fold for sequence mutations or >5,000-fold coverage for translocations, for each targeted base. Sequence data were mapped to the reference human genome sequence and coding and intronic regions were examined for somatic alterations. [0062] 3. Bioinformatics [0063] The data was analyzed using sophisticated bioinformatics approaches, including novel genetic analysis methods, and proprietary data analysis algorithms, to sensitively and specifically identify tumor-specific alterations, and to integrate sequence information, genomic data, and cancer genes and pathways to provide the most complete and informative data set to guide patient management. Briefly, these steps involved: [0064] 1. Primary Processing of Next-Generation Sequencing Data [0065] 2. Alignment of Next-Generation Sequencing Data to the Human Reference Genome using ELAND and Novoalign [0066] 3. Analyses of Next-Generation Sequence Data for Sequence Mutations [0067] 4. Analyses of Next-Generation Sequence Data for Focal Amplifications [0068] 5. Analyses of Next-Generation Sequence Data for Translocations [0069] Study Plan and Sample Sets [0070] Sample Types [0071] A validation study was performed using a combination of pan-cancer cell lines (Table 1), plasma derived from late-stage breast, colon, and lung cancer patients, as well as samples derived from healthy donors to evaluate assay performance (Tables 1-4 and FIGS. 6 and 7). Clinical samples, from both healthy donors and late-state cancer patients, were obtained retrospectively through ILSBio (Chestertown, Md.). Cell line specimens were obtained from ATCC (Manassas, Va.), from which DNA was extracted, sheared and purified to a fragment length profile consistent with cell-free DNA obtained from plasma. These samples were then evaluated using the PlasmaSelect.TM. R 64 panel in accordance with the associated Standard Operating Procedures (SOPs).
(Tables 1-4 omitted)
[0072] Test Performance Acceptance Criteria: [0073] 1. Accuracy: [0074] Sequence Mutations [0075] Accuracy was assessed by comparing the results from a proprietary cell line between the targeted capture panel and next-generation sequencing method and published, independently obtained Sanger sequencing results for this case. A total of 19 positions known to be mutated in the proprietary cell line are included in the targeted panel, and were evaluated at 1%, 2%, 5%, 20%, 25%, and 100% tumor purity using 250 ng of DNA. Furthermore, the combined cancer cell line containing 12 sequence mutations was evaluated at 100% and 1% tumor purity using 250 ng of DNA. Finally, specificity was evaluated through analysis of 18 plasma samples derived from healthy donors, none of which would be expected to harbor any somatic alterations. [0076] Performance Metrics (Table 5 omitted) [0077] Amplifications [0078] Accuracy was assessed by comparing the results from the proprietary cell line between the targeted capture panel and next-generation sequencing method and published, independently obtained SNP array results for this case. There were 3 amplifications included in the targeted regions of interest, and were evaluated at 20%, 25%, and 100% tumor purity using 250 ng of DNA. Additionally, specificity was evaluated through analysis of 18 plasma sample derived from healthy donors, none of which would be expected to harbor any somatic alterations. [0079] Performance Metrics
(Table 6 omitted)
[0080] Rearrangements [0081] Accuracy was assessed by comparing the results from various proprietary cell lines between the targeted capture panel and next-generation sequencing method and published, independently obtained results for these cases (Shibata et. al., 2010 and Koivunen et. al., 2008) at a combination of 1%, 2%, 20%, and 100% tumor purity using 250 ng of DNA. Additionally, specificity was evaluated through analysis of 18 plasma sample derived from healthy donors, none of which would be expected to harbor any somatic alterations. [0082] Performance Metrics Table 7 omitted[0083] 2. Analytical Sensitivity (Limit of Detection): [0084] Sequence Mutations [0085] Analytical sensitivity was assessed by comparing the results from the proprietary cell line between the targeted capture panel and next-generation sequencing method and published, independently obtained Sanger sequencing results for this case. A total of 19 positions known to be mutated in the proprietary cell line are included in the targeted panel, and were evaluated at 0.1%, 0.2%, 0.5%, 1%, and 2% tumor purity in duplicate using 250 ng of DNA as well as 0.5%, 1%, 2%, 5%, and 10% tumor purity in duplicate using 25 ng of DNA. Furthermore, the combined mutant cell line containing 12 sequence mutations was evaluated at 0.1%, 0.2%, 0.5%, and 1% tumor purity using 250 ng of DNA and 0.5%, 1.0%, 2.0%, and 5% tumor purity using 25 ng of DNA. [0086] Performance Metric (Table 8 omitted)[0087] Amplifications [0088] Analytical sensitivity was assessed by comparing the results from the proprietary cell line between the targeted capture panel and next-generation sequencing method and published, independently obtained SNP array results for this case. There are 3 amplifications included in the targeted regions of interest, and were evaluated at 60%, 40% and 20% tumor purity in duplicate using 250 ng of DNA as well as 60%, 40% and 20% tumor purity in duplicate using 25 ng of DNA. [0089] Performance Metric (Table 9 omitted)[0090] Rearrangements [0091] Analytical sensitivity was assessed by comparing the results from various proprietary cell lines between the targeted capture panel and next-generation sequencing method and published, independently obtained results for these cases (Shibata et. al., 2010 and Koivunen et. al., 2008) at a combination of 0.1%, 0.5%, and 1.0% tumor purity using 250 ng of DNA and 0.5%, 1.0%, and 2.0% tumor purity using 25 ng of DNA. [0092] Performance Metric (Table 10 omitted)[0093] 3. Precision and Robustness (Intra-Assay and Inter-Assay Reproducibility): [0094] Sequence Mutations [0095] Precision and robustness were assessed by comparing the results from the proprietary cell line between the targeted capture panel and next-generation sequencing method and published, independently obtained Sanger sequencing results for this case. A total of 19 positions known to be mutated in the proprietary cell line were included in the targeted panel, and were evaluated at 2% tumor purity using 150 ng of DNA both within and across sample preparations (different operator on different days). [0096] Performance Metrics (Table 11 omitted)[0097] Amplifications [0098] Precision and robustness was assessed by comparing the results from the proprietary cell line between the targeted capture panel and next-generation sequencing method and published, independently obtained SNP array results for this case. There are 3 amplifications included in the targeted regions of interest, and were evaluated at 20% tumor purity using 100 ng of DNA both within and across sample preparations (different operator on different days). [0099] Performance Metrics (Table 12 omitted)[0100] Rearrangements [0101] Precision and robustness were assessed by comparing the results from various proprietary cell lines between the targeted capture panel and next-generation sequencing method and published, independently obtained results for these cases (Shibata et. al., 2010 and Koivunen et. al., 2008) at 2% and 5% tumor purity using 25 ng and 150 ng of DNA both within and across sample preparations (different operator on different days). [0102] Performance Metrics (Table 13 omitted)[0103] 4. Failure Rate [0104] In total, there were 113 sequence panel (PS_Seq2) and 112 structural panel (PS_Str2) next-generation sequencing libraries generated with 6 library and processing failures (6/225, 2.7%). [0105] 5. Comparison of Blood Collection Tube Type [0106] In order to evaluate the impact of blood collection tube type on the performance of the PlasmaSelect.TM. R 64 approach, 4 x 10 ml blood draws were obtained from 9 cancer patients, with 2.times.10 ml blood collected in K.sub.2EDTA blood collection tubes, and 2.times.10 ml collected in Streck blood collection tubes and processed into plasma according to PGDx (K.sub.2EDTA) or the manufacturer's specifications (Streck). These data demonstrated very high concordance between the overall reported results. [0107] Performance Metrics 
(Table 14 omitted)[0108] 6. Stability: [0109] Manufacture guidelines were followed for reagents used in sample library preparation and all samples were collected following the same sample protocol and handling procedures. [0110] FIG. 6 shows pan-cancer cell line sequence mutation observed and expected mutant allele frequency results. The calculated mutant allele frequency (MAF) was compared to the expected MAF for the cases evaluated in the accuracy, analytical sensitivity, and precision and robustness method validation studies from the combined cancer cell lines (n=12 expected alterations for each case). [0111] FIG. 7 shows internal control breast cancer cell line observed and expected mutant allele frequency results. The calculated mutant allele frequency (MAF) was compared to the expected MAF for the cases evaluated in the accuracy, analytical sensitivity, and precision and robustness method validation studies from the combine cancer cell line (n=19 expected alterations for each case). CONCLUSIONS AND RECOMMENDATIONS [0112] The PlasmaSelect.TM. assay has been validated to achieve high levels of sensitivity and specificity for detection of sequence mutations (SBS/indels), amplifications, and translocations in the cell-free DNA obtained from the plasma of cancer patients for liquid biopsy analyses. [0113] Performance Metrics (Minimum Sample Input of 25 ng): (Table 15 omitted)”
	Therefore, the description in paragraphs [0053]-[0113] amounts to describing a black box: DNA fragments and unknown barcodes go in; something happens inside and sequence variants come out. There is no description of how many non-unique barcodes were attached to the DNA fragments, what were their lengths and sequences. There is no description how the sequencing reads were processed with regard to the exogenous and endogenous barcodes and what was the length of the endogenous barcodes used.
	In conclusion, Applicant was not in possession of the invention as claimed.
	The rejection is maintained.
	B) Regarding the rejection of claims 24-29 and 31-38 under 35 U.S.C. 112(b), Applicant argues the following:
	i) “Regarding issue B), the Examiner alleges claim 24 is indefinite for reciting “...a library of fragments of the nucleic acid comprising endogenous barcode sequences, and a plurality of sets of non-unique exogenous barcode sequences....” See Non-Final Rejection, 2/9/22 at p. 4. The Examiner states that “[i]t is not clear whether each fragment comprises a plurality of sets of non- unique barcodes, or whether each fragment comprises a single non-unique barcode.” Id. Applicant respectfully disagrees that the boundaries of this feature are indefinite. Applicant submits that the person of ordinary skill in the art would understand this feature, in the context of the specification, as indicating that the fragment has at least one exogenous barcode on at least one end of the fragment (see, e.g., Figure 5) but that fragments with exogenous barcodes at both ends are not excluded. See, e.g., Specification, Par. [0027] (“If for example there are 100 different endogenous barcodes on either end of the fragments...” ) (emphasis added).”
	ii) “Regarding issue C), the Examiner states that claim 24 is indefinite for reciting “the genomic positions” in line 7. See Non-Final Rejection, 2/9/22 at p. 5. The Examiner states that “[t]here is insufficient antecedent basis for this limitation in the claim. None of the preceding steps of claim 1 refers to ‘genomic positions.’” Applicant respectfully disagrees. The antecedent basis of this feature lies in the term “fragments.” No earlier antecedent basis is required for a step that determines structural characteristic of the “fragments” such as, for example, their location in a genomic map. Claim 24 is therefore not rendered indefinite by this issue.”
	iii) “Regarding the fourth issue, D), the Examiner alleges claim 24 is indefinite for reciting the limitation “the end portions” in line 7. See Non-Final Rejection, 2/9/22 at p. 5. The Examiner states that “[t]here is insufficient antecedent basis for this limitation in the claim. None of the preceding steps of claim 1 refers to ‘end portions.’” The same argument above applies here as well. The antecedent basis lies with the term “fragments.” No earlier antecedent basis is required for a step that determines a structural characteristic of the fragments such as, for example, the molecular structure of their ends. Claim 24 is not rendered indefinite by this issue either.”
	RESPONSE
	Regarding i) MPEP 2111.01 II states:
“II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).”
Therefore, in view of the specification, it is still not clear what it means for a fragment to comprise “a plurality of sets of non-unique exogenous barcode sequences”. “Plurality” implies at least two, and a “set” usually means at least two, therefore it is not clear how many exogenous barcodes are attached to each fragment and at what positions.
The rejection is maintained.
Regarding ii), as stated by MPEP 2173.05(e):
“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. Obviously, however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite. If the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite. Ex parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992) ("controlled stream of fluid" provided reasonable antecedent basis for "the controlled fluid"). Inherent components of elements recited have antecedent basis in the recitation of the components themselves. For example, the limitation "the outer surface of said sphere" would not require an antecedent recitation that the sphere has an outer surface. See Bose Corp. v. JBL, Inc., 274 F.3d 1354, 1359, 61 USPQ2d 1216, 1218-19 (Fed. Cir 2001) (holding that recitation of "an ellipse" provided antecedent basis for "an ellipse having a major diameter" because "[t]here can be no dispute that mathematically an inherent characteristic of an ellipse is a major diameter").”
	Therefore, since the earlier steps of claim 24 do not refer to “genomic positions”, the term “the genomic positions” lacks antecedent basis.
	The rejection is maintained.
	Regarding iii), please see citation from MPEP 2173.05€ above. Again, the previous steps of claim 24 do not recite “end portions”, and the limitation “the end portions” lacks antecedent basis.
	The rejection is maintained.
Maintained Rejections
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 24-29 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 as amended is drawn to a method of detecting a gene variant in a sample of nucleic acid, comprising:
generating a library of fragments of the nucleic acid comprising endogenous barcode sequences, and a plurality of sets of non-unique exogenous barcode sequences,
capturing regions of the fragments with hybrid capture probes, and
sequencing to identify the genomic positions of the end portions of the fragments, wherein the endogenous barcode sequences comprise the genomic positions of the end portions of the fragments, and wherein the nucleic acid comprises cell-free DNA< circulating tumor DNA or RNA, thereby identifying gene variants in the sample nucleic acid.
Applicant did not describe any method in which gene variants are detected by identifying positions of the end portions of the genomic fragments. Further, Applicant did not describe any sets of non-unique barcode sequences. Applicant did not define the term “barcode” or “non-unique sequence”. Therefore, “barcode” can mean a single specified sequence, a semi-degenerate sequence or fully degenerate sequence. For example, if the “barcode” was a degenerate 8mer, what does a “set” of such sequences mean? Finally, Applicant did not describe any method which used both endogenous barcodes and exogenous barcodes to detect gene variants.
In conclusion, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 24-29 and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 24-29 and 31-38 are indefinite in claim 24. Claim 24 is indefinite over the recitation of “…a library of fragments of the nucleic acid comprising endogenous barcode sequences, and a plurality of sets of non-unique exogenous barcode sequences…” It is not clear  whether each fragment comprises a plurality of sets of non-unique barcodes, or whether each fragment comprises a single non-unique barcode.
B) Claim 24 recites the limitation "the genomic positions" in line 7.  There is insufficient antecedent basis for this limitation in the claim. None of the preceding steps of claim 1 refers to “genomic positions”.
C) Claim 24 recites the limitation "the end portions" in line 7.  There is insufficient antecedent basis for this limitation in the claim. None of the preceding steps of claim 1 refers to “end portions”.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 26 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	A) Claim 26 is drawn to the method of claim 24, wherein identifying genomic positions of the fragments comprises hybrid capture or whole genome sequencing.
	Claim 24 requires capturing regions of the fragments with hybrid capture probes followed by “…sequencing to identify the genomic positions of the end portions of the fragments…”. As stated in paragraph [0026] of the specification, hybridization capture captures regions of the genome:
“]0026] The methods generally involve tagging cfDNA fragments with a pool of non-unique barcodes and paired-end sequencing to identify the exogenous barcode and the fragment-specific endogenous barcode. While most prior barcoding methods are PCR based, the presently disclosed methods use a capture-based approach with a limited predefined set of barcodes layered on top of endogenous barcodes. Capture-based approaches involve generating a library of a genome and capturing certain regions. Such approaches are superior to PCR based strategies due to increased scalability, flexibility, and coverage uniformity. Capture-based methods can simultaneously interrogate thousands of genomic positions with high sensitivity and specificity. With this method, each end of a fragment is sequenced to distinguish the endogenous barcode sequence of the fragment ends, combined with the exogenous barcodes. Combining the pool of exogenous barcodes with the mapping positions of the DNA fragments provides all the complexity that is needed to identify fragments with sufficient sensitivity and specificity.”
	Therefore, Applicant did not describe any method in which genomic positions of the ends portions of the fragments are determined by hybridization capture, which happens before the sequencing step. In conclusion, Applicant was not in possession of the invention as claimed.
	B) The newly added claim 36 is drawn to the method of claim 24, wherein the plurality of sets is limited to twenty or fewer sets of non-unique exogenous barcodes.
	There is no support in the specification or in the originally filed claims for this limitation. The specification at paragraph [0015] states:
“[0015] In embodiments, the plurality of sets is limited to twenty or fewer unique barcodes.”
	In conclusion, this limitation introduces new matter into the disclosure.
	C) The newly added claim 37 is drawn to the method of claim 24, wherein the plurality of sets is limited to ten or fewer sets of non-unique exogenous barcodes.
	There is no support in the specification or in the originally filed claims for this limitation. The specification at paragraph [0015] states:
“[0015]… In other embodiments, the plurality of sets is limited to ten or fewer unique barcodes.”
	In conclusion, this limitation introduces new matter into the disclosure.
	D) The newly added claim 38 is drawn to the method of claim 24, wherein the plurality of sets is limited to eight or fewer sets of non-unique exogenous barcodes.
	There is no support in the specification or in the originally filed claims for this limitation. The specification at paragraph [0011] states:
“[0011]…. In some embodiments, the sets of non-unique barcodes consist of eight sets of non-unique barcodes.”
	In conclusion, this limitation introduces new matter into the disclosure.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 24-29, 31, 32 and 34-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diehn et al. (US 2018/0251848 A1; filed September 11, 2015).
	Regarding claim 24, Diehn et al. teach a method of detecting a gene variant in a sample of nucleic acid comprising:
generating a library of fragments of the nucleic acid comprising endogenous barcode sequences, and a plurality of sets of non-unique exogenous barcode sequences (Fig. 3; [0042]; [0092]; [0096]-[0098]).
capturing regions of the fragments with hybrid capture probes ([0086]-[0087]; [0122]-[0124]; [0130]); and
sequencing to identify the genomic positions of the end portions of the fragments ([0086]-[0087]; [0167]-[0169]), 
wherein the endogenous barcode sequences comprise the genomic positions of the end portions of the fragments ([0042]; [0096]-[0098]), and 
wherein the nucleic acid comprises cell-free DNA, circulating tumor DNA, or RNA ([0011]; [0057]; [0079]), 
thereby identifying a gene variant in the sample of nucleic acid ([0079]; [0167]-[0169]).
	Regarding claim 25, Diehn et al. teach tumor-specific somatic mutations ([0015]; [0055]-[0056]; [0137]).
	Regarding claim 26, Diehn et al. teach hybrid capture ([0086]-[0087]; [0122]-[0124]; [0130]).
	Regarding claims 27 and 28, Diehn et al. teach a panel of well-characterized cancer genes: BRAF, CDKN2A, EGFR, KRAS, PIK3CA, STK11 and TP53 (Fig. 15F; [0137]).
	Regarding claim 29, Diehn et al. teach paired-end sequencing ([0008]; [0016]; [0200]).
Regarding claim 31 and 32, Diehn et al. teach redundant sequencing and using the redundant reads to determine a consensus sequence ([0008]; [0016]; [0167]-[0169]; [0184]; since both strands of the DNA fragment are sequenced at a depth of 1000-10,000x, the sequences are redundant).
Regarding claims 34 and 35, Diehn et al. teach the endogenous and exogenous sequences being identical across a predefined percentage of sequence reads, which includes 90% ([0008]).
Regarding claims 36-38, Diehn et al. teach barcodes of 2 nucleotides ([0096]-[0098]), therefore, if, for example a set is defined as barcodes starting with “A”, the set would include 4 barcodes.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al. (US 2018/0251848 A1; filed September 11, 2015) and Kukita et al. (DNA Res., vol. 22, pp. 269-277 plus Supplementary Material pp. 1-22, 2015; previously cited).
	A) Regarding claim 33, Diehn et al. teach redundant sequencing with sequencing depth of between 1000x to 10,000x ([0184]), but do not teach sequencing depth of 2x, 10x, 50x or 100x. 
	B) Regarding claim 33, Kukita et al. teach detection of mutations in circulating tumor DNA by sequencing using non-unique barcodes and redundant sequencing with a depth of between 10x and 100x (page 270, paragraphs 7-11; page 271, paragraphs 1-5; Supplementary figures S2, S4 and S5). Kukita et al. teach using the sequence reads to determine a consensus sequence before mutation detection (page 270, paragraphs 3-5; page 271, third and fourth paragraph; page 272, last paragraph; page 273; page 274, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the consensus sequences of Kukita et al. obtained from barcoded samples at sequencing depths between 10x and 100x in the method of circulating tumor DNA variant detection of Diehn et al. The motivation to do so would have been that obtaining consensus sequences from redundant reads allowed cheaper and faster sequencing of samples, since lower sequencing depth could be used. 
19.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 17, 2022